The opinion of the court was delivered by
Marshall, J.:
An opinion in this action is found in Training-School v. White, 110 Kan. 498, 204 Pac. 688. After that opinion
was rendered, the plaintiff procured an order on its motion to set. aside the judgment rendered in the action foreclosing the tax lien. The trial court denied the motion of the plaintiff in that action. An appeal has been taken from the order denying that motion. The judgment of this court on that appeal is found in Wyandotte *466County v. Kerr, ante, p. 463. A motion for a rehearing has been filed in Douglass Hospital and Training School for Nurses v. G. A. White. That motion and the appeal in Board of County Commissioners et al. v. Corydon Kerr et al., have been heard together.
There is nothing to indicate that the opinion in Training School v. White, 110 Kan. 498, 204 Pac. 688, is incorrect; but, the judgment of the district court in that action is avoided by the action of the training school in procuring an order on its motion to set aside the judgment in the foreclosure action, if that motion should have been sustained. The motion for a rehearing is denied.